In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (McCaffrey, J.), dated July 9, 1997, which, upon a jury verdict, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the trial court did not err in denying their motion to set aside the verdict as against the weight of the evidence since the jury could have concluded, based upon a fair interpretation of the evidence, that the de*240fendant was not negligent in the operation of her automobile (see generally, Nicastro v Park, 113 AD2d 129, 134).
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.